Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3, and 7-15 are pending with claims 7-15 withdrawn. Claims 1-3 are examined herein. 

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C 102 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Furthermore, the arguments are directed to the amended claim language and are therefore addressed in the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “dense” in claim 1 is a relative term which renders the claim indefinite. The term “dense” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how one skilled in the art would determine whether a particular metal oxide or metal nitride is dense or not. 

Claim Interpretation
Claim 1 recites “wherein the outer tube… is fixed to closely contact the outer surface of the inner tube according to a tube diameter reduction process in which the outer tube is pressed against the inner tube” and “wherein the dense metal or the dense metal nitride is formed by oxidation or nitrification of the metal.” These limitations amount to a method step within an apparatus claim. 
Therefore, this clause does not serve to patentably distinguish the claimed structure over that of the applied reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP § 2111–2115. MPEP § 2114(II) states: 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. 

[A]pparatus claims cover what a device is, not what a device does.” 


In accordance with MPEP 2114/2115, the above-cited method step is not given patentable weight. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuprin et al. “Vacuum-arc chromium based coating for protection of zirconium alloys from the high-temperature oxidation in air.” 
Regarding claim 1, Kuprin discloses a multi-layered nuclear fuel cladding (Fig. 1/2; Pg. 400) comprising: 
an inner tube of zirconium alloy(Fig. 1(b); Pg. 402 “Zr-1%Nb tubes), of which both ends are open for providing an accommodation space into which a sintered body of nuclear fuel is inserted (see Fig. 1); 
an outer tube (α-Cr) disposed coaxially with the inner tube and having an accommodation space into which the inner tube is inserted such that the outer tube surrounds an outer surface of the inner tube, wherein the outer tube has a greater diameter than the inner tube (See Fig. 1/2; the Cr layer is disposed on top of the Zr tube and therefore when used as a nuclear fuel cladding as shown in Fig. 2 would be disposed coaxially with the inner tube with a larger diameter to surround an outer surface of the Zr tube); and
a protective layer (CrN) provided on an outer surface of the outer tube (α-Cr), 
wherein the outer tube has a greater ductility than the inner tube and is fixed to closely contact the outer surface of the inner tube (zirconium alloy and Cr are both disclosed in the instant specification as suitable materials for the inner and outer tubes respectively (spec. Pg. 9, 19). As such, the zirconium alloy and the Cr materials would inherently have the same physical properties of the instant disclosure and therefore the coating of Kuprin meets this limitation) according to a tube diameter reduction process in which the outer tube is pressed against the inner tube (Pg. 401: during the deposition the coatings are subjected to pressure in the vacuum and therefore have sufficient structure such that there are capable of being used in a tube diameter process), 
wherein the outer tube is made of metal different from the zirconium alloy (Cr), wherein the protective layer is made of a dense metal nitride (CrN) to prevent water molecules from passing through the outer tube and being inserted up to the outer surface of the inner tube (Pg. 401 “the corrosion resistance of Cr-N is better” and therefore has sufficient structure such that it can prevent water molecules from passing through the outer tube), and 
wherein the dense metal nitride is formed by oxidation or nitrification of the metal constituting the outer tube through plasma surface treatment before use in a nuclear reactor (Pg. 401 the metal nitride is formed by nitrification through a plasma surface treatment). 
Regarding claim 2, Kuprin discloses all the elements of the parent claim in which the outer tube is formed of Cr but does not explicitly teach the thermal expansion coefficient of Cr. A skilled artisan would recognize that Cr has a thermal expansion coefficient within the range of 1 ppm/K – 40 ppm/K as evidenced by Cverna1 (Table 2.1: Pure Chromium (Cr) 4.9-8.2                                 
                                    
                                        
                                            
                                                
                                                    10
                                                
                                                
                                                    -
                                                    6
                                                
                                            
                                        
                                        
                                            K
                                        
                                    
                                
                            =                                
                                     
                                    
                                        
                                            p
                                            p
                                            m
                                        
                                        
                                            K
                                        
                                    
                                
                            ). The use of a secondary reference in connection with a 35 U.S.C. 102 rejection is proper when the secondary reference is cited to show that the primary reference contains an “enabling disclosure”.  See MPEP § 2131.01.
Regarding claim 3, Kuprin discloses all the elements of the parent claim in which the outer tube is formed of Cr but does not explicitly teach the thermal neutron absorption cross-sectional area of Cr. A skilled artisan would recognize that Cr has a thermal neutron absorption cross-sectional area of 0.0045 to 440 barn as evidenced by Mughabghab2 (Table I Pg. 14: Cr-00 has a cross section of 3.07 barn and with Cr isotopes ranging from .036-18.2 barn). The use of a secondary reference in connection with a 35 U.S.C. 102 rejection is proper when the secondary reference is cited to show that the primary reference contains an “enabling disclosure”.  See MPEP § 2131.01.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Cverna, Fran, ed. ASM ready reference: thermal properties of metals. Asm International, 2002.Chapter 2 “thermal expansion”. https://www.owlnet.rice.edu/~msci301/ThermalExpansion.pdf 
        Thermal expansion unit conversion:             
                
                    
                        
                            
                                
                                    
                                        10
                                    
                                    
                                        -
                                        6
                                    
                                
                            
                            
                                ℉
                            
                        
                        *
                        1.8
                        =
                        
                            
                                
                                    
                                        10
                                    
                                    
                                        -
                                        6
                                    
                                
                            
                            
                                K
                            
                        
                         
                        a
                        n
                        d
                        
                            
                                
                                    
                                        10
                                    
                                    
                                        -
                                        6
                                    
                                
                            
                            
                                K
                            
                        
                        =
                        
                            
                                p
                                p
                                m
                            
                            
                                ℃
                            
                        
                         
                        a
                        n
                        d
                         
                        
                            
                                p
                                p
                                m
                            
                            
                                ℃
                            
                        
                        =
                        
                            
                                p
                                p
                                m
                            
                            
                                K
                            
                        
                    
                
                 
            
        
        
        2 Mughabghab, S. F. "Thermal neutron capture cross sections resonance integrals and g-factors." (2003).